Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 7-14 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Moore (U.S. Pub. No. 2012/0287040) discloses a head-mounted display apparatus (Moore, head mounted display (HMD) system 100, Figure 1) installed within an aircraft (Moore, HMD system further includes computer components… the computer components may be wearable by the user or may be installed elsewhere in the aircraft, ¶ [0018]) and configured to display an operational area (Moore, a user interface image 122 is projected onto the view of the scene 123, Figure 4, ¶ [0019]), the head-mounted display apparatus comprising:
a headset configured for placement thereof over a user’s eyes within the aircraft (Moore, the system 100 includes a display system 105 which includes a display device 106, an image source 107 and an optical system 108.  The display device 106 is a generally transparent device for displaying an image to the user. Figures 1 and 2, ¶ [0013]), the headset including a viewing device (Moore, a suitable display device may be the visor 104 itself, Figure 1, ¶ [0014]) configured to provide to said user, in use, a view of a real-world environment both internal and external to the aircraft (Moore, a user interface image 122 is projected onto the view of the scene 123 of the ; As shown in figures 3-5 and 11 of Moore, the image is placed inside the aircraft or outside in the external environment.
a display generating device (Moore, display system 105, Figure 2) configured for depicting an operational area (Moore, user interface image 122, Figure 4), said operational area being defined within said real-world environment (Moore, scene 123, Figure 4) and comprising a plurality of functional regions (Moore, menu items 126, Figure 4), each functional region defining a different one or more selectable functions or operations that can be performed in respect of said operational area, As shown in figure 4 of Moore, the menu items 126 are selectable in order to perform different functions based on the selected menu item.
the apparatus being configured to transfer image data from said display generating device into said user’s view of said real-world environment at said viewing device, thereby generating an augmented reality environment (Moore, FIG. 6 provides a flowchart that describes a method for using the HMD system 100.  At step 132, the user interface image 122 is shown, as in FIG. 4, superimposed upon a scene 123 of the environment.  The image 122 may be a menu with menu items indicated by text, icons, or other graphical representations.  At step 134, the indicator 120 is displayed in movable relationship to the scene 123 and the menu 122.  The indicator may be a crosshairs, a cursor, a selection box, or any other graphic understood to represent a pointing and selecting device. Figures 4-6, ¶ [0020]);
a control module including a control device (Moore, control column 142, Figure 7) configured to be selectively communicably coupled to all of said functional regions (Moore, At step 140, an action is initiated based upon a selection , thereby enabling a user to selectively perform the respective one or more functions or operations associated therewith, wherein the control device is communicably coupled to a selected functional region only in response to a respective actuation signal (Moore, At step 140, an action is initiated based upon a selection command entered by the user.  For example, with the crosshairs 120 trained on the menu item 126, the user may depress a selection control button 144 on a control column 142 (FIG. 7) in the user's vehicle to initiate the function associated with menu item 126. Figures 6 and 7, ¶ [0021]); and
an eye tracker module (Moore, The HMD system 100 further includes a tracking system 110 to track the user's helmet/head motion and position.  The tracking system 100 may, for example, track information related to head azimuth, head pitch, and head tilt… Another suitable tracking system may be an optical tracking system that uses LED's positioned on the helmet and cameras positioned within the cockpit. Figures 1 and 2, ¶ [0016]) configured to monitor said user’s gaze relative to said augmented reality environment (Moore, At step 138, (as shown in FIGS. 4 and 5) as the user's gaze or head direction moves from menu item 124 to menu item 126, the crosshairs 120 move relative to the scene 123 and the menu 122 from a position trained on menu item 124 to a position trained on menu item 126. Figures 4-6, ¶ [0021]), in use, and, when said user’s gaze is directed at a selected functional region displayed therein (Moore, At step 138, (as shown in FIGS. 4 and 5) as the user's gaze or head , generate and transmit to said control module a said actuation signal (Moore, At step 140, an action is initiated based upon a selection command entered by the user.  For example, with the crosshairs 120 trained on the menu item 126, the user may depress a selection control button 144 on a control column 142 (FIG. 7) in the user's vehicle to initiate the function associated with menu item 126. Figures 6 and 7, ¶ [0021]), and when said user’s gaze is no longer directed at said selected functional region, cause said control device to be decoupled therefrom; As described by Moore, when the crosshairs 120 are not within the menu 122, the user pressing the selection control button 144 on the control column 142 does not cause the selection of any menu item 126.
an interface adapted to enable the user to select one or more head-down functional regions within a remote head-down display (Moore, context menu 218, Figure 11) within the aircraft As shown in figure 11 of Moore, the display of the context menu 218 is when the user is looking down into the cockpit wherein the user may select menu items 220 and 222 (Moore, ¶ [0033]).
Graf (U.S. Patent No. 4,109,145) teaches an apparatus controlled by the movement of the eye with movable object and a process to move the selected head-down functional regions into the display on the viewing device of the head-mounted display apparatus (Graf, computer 240, utilizing a process like that employed in connection with FIGS. 1 and 2, determines when eye 235 has fixated on one of the symbols on display 228.  It then sends a signal to CRT 226 via cable 242 to 
Moore and Graf do not teach the movement of the functional regions so that the selected head-down functional regions appear within the augmented reality environment external to the aircraft.
Moore does not teach that the display is presented in the external viewing environment when the user looks down at the console as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-5 and 7-14, these claims are allowable as they depend upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.